Citation Nr: 0601234	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for fatigue, dizziness, 
sleepiness, loss of appetite, and joint pain due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to an initial compensable rating for 
chondromalacia, right knee.

5.  Entitlement to an initial compensable rating for 
chondromalacia, left knee.

6.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling. 

8.  Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by which the RO denied 
claims for service connection for undiagnosed illness, PTSD, 
and for a left shoulder condition; that rating also 
established service connection (noncompensable) for 
chondromalacia of the bilateral knees, increased the 
evaluation for tension headaches to 10 percent, continued the 
veteran's rating of 20 percent for chronic low back strain 
and also continued the rating of 10 percent for the veteran's 
right shoulder disorder.  A notice of disagreement (NOD) was 
received in June 2003, and a statement of the case (SOC) was 
issued in July 2003.  A substantive appeal was received from 
the veteran in September 2003.

Service connection for knee disorders had been previously 
denied as not well grounded pursuant to an October 1999 
rating.  However, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, pursuant to 
Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; 
codified as amended at §§ 5102, 5103, 5106 and 5107 (West 
2002), if a claim that was denied as "not well grounded" 
between July 14, 1999, and November 9, 2000, the claim was to 
be reconsidered de novo and re-adjudicated "as if the denial 
or dismissal had not been made."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 1343-
44, (Fed. Cir. 2003).  Accordingly, the claims for service 
connection for knees were reconsidered pursuant to the 
January 2003 rating and entitlement to service connection 
(noncompensable) was awarded.  Because the bilateral knee 
claims on appeal involve a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized those claims in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for May 24, 2005.  Notice of the 
hearing was mailed to the veteran's address of record more 
than one month prior to the scheduled hearing date and was 
not returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2005). 

For the reason expressed below, the matters pertaining to 
undiagnosed illness or other qualifying chronic disability 
and chronic low back strain on appeal are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A left shoulder disorder was not demonstrated during the 
veteran's service, and there are no clinical findings as to 
the current existence of such a disorder. 

3.  PTSD was not demonstrated during the veteran's service, 
and a preponderance of the competent evidence of record is 
against finding that PTSD currently is diagnosed.

4.  The veteran exhibits full range of motion of the 
bilateral knees, achieved with slight pain. 

5.  The veteran's headaches do not approximate characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months or greater symptoms.

6.  The medical record does not demonstrate current 
complaints or clinical findings demonstrating any pertinent 
pathology concerning the service connected right shoulder.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  PTSD was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  

3.  The criteria for separate 10 percent schedular ratings 
for chondromalacia for each knee are met throughout the 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R Part 
4, Diagnostic Codes 5260, 5261 (2005).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected tension headache condition have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2005).

5.  The criteria for a rating in excess of 10 percent for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200-5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005), are applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The Board notes that the veteran's current claims were 
received and initially adjudicated after the enactment of the 
VCAA.  In this case, the veteran was provided the notice 
required under the VCAA by letters dated in July 2001, March 
2002 and October 2003.  The RO's VCAA letters explained what 
evidence was needed to establish service connection and also 
that it was giving the veteran an opportunity to submit 
evidence showing that his service-connected disabilities had 
increased in severity.  The RO also listed the types of 
evidence that could be submitted, the information or evidence 
the veteran was expected to provide, and the RO's duty to 
assist the veteran in obtaining information or evidence.  The 
RO thus complied with the VCAA notice content requirements.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  In 
this regard, all pertinent, available evidence has been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Although the veteran's representative has asserted that 
additional examinations should be scheduled because the most 
recent comprehensive VA examination is several years old, 
there is no claim or assertion that any particular condition 
has worsened.  Additionally, the RO has specifically 
solicited evidence demonstrating that any service connected 
disabilities has worsened.  Also, since the previous 
examinations, more current outpatient treatment records have 
been associated with the claims file and list pertinent 
complaints and also adequately address the level of 
impairment of the disabilities at issue.  Accordingly, the 
Board concludes that the record is adequate for rating 
purposes and that further development is not necessary.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue beyond that set forth below.

Service Connection 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Left Shoulder Disorder

Service medical records and post service medical records are 
completely silent as to complaints, treatment or diagnoses 
relating to any left shoulder disorder although such records 
do reflect treatment for a right shoulder condition. 

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In this case, the claimed disorder was not shown in service, 
and the preponderance of the evidence is against the 
existence of the claimed disorder.  Accordingly, in the 
absence of a diagnosed left shoulder disorder, this claim 
must be denied.  

PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  Establishing entitlement to service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

The Board observes that the RO attempted to have the veteran 
identify any specific stressful incidents experienced in 
service, but the veteran failed to respond.  In the absence 
of an in service stressor, there can be no valid claim.  The 
Board wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Nevertheless, the veteran's representative has asserted that 
the claims file lacks his personnel records as well as a copy 
of the veteran's DD-214 and that further development should 
be undertaken before the claim is addressed on the merits.  

However, a careful review of the claims file has disclosed a 
copy of the veteran's DD-214, which indicates that his 
military occupational specialty (MOS) was as a motor 
transport operator, which is a support capacity occupation 
rather than a combat MOS.  The DD-214 also lacks evidence of 
awards or decorations consistent with the veteran having 
engaged in combat.  The veteran's service medical records are 
silent as to complaints, treatment or diagnoses for combat 
wounds or, for that matter, any complaints or treatment 
relating to PTSD.  The veteran apparently reported a past 
medical history of PTSD to a physical therapist on November 
17, 2000 who recorded PTSD as PMH (past medical history).  
However, that note is entirely inconsistent with the record 
and is "no better than the facts alleged by the appellant."  
See Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  
Moreover; that note was recorded by a physical therapist, 
focusing on orthopedic pathology, rather than by a mental 
health professional.  Accordingly, it is not accorded any 
probative weight.  More significantly, post service 
outpatient mental health treatment records, prepared by 
mental health professionals, do not provide any support for a 
diagnosis of PTSD.  In fact, it is recorded that the veteran 
denied ever having engaged in combat in a May 3, 2000 mental 
health report.  In the absence of proof of present disability 
there can be no valid claim.

In this case, the claimed disorder was not shown in service, 
and the preponderance of the evidence is against the 
existence of the claimed disorder.  Accordingly, in the 
absence of a diagnosed PTSD disorder, this claim must be 
denied.  

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Knees

The veteran's chondromalacia of the bilateral knees was 
assigned a noncompensable evaluation under Diagnostic Code 
5260.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Limitation of joint motion contemplates 
functional limitation due to pain deriving from a service 
connected disability. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation. Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

The veteran was afforded a VA examination in July 1999, which 
reported normal range of motion with complaints of pain 
throughout and a diagnosis of normal knee examination, 
"except claimed tenderness and pain upon ROM."  Outpatient 
treatment records from April 2000 noted bilateral knee pain 
on flexion without redness or swelling; objectively, he could 
flex to about 70 degrees from a standing position.  
Outpatient treatment records from November 2000 reflect the 
absence of knee effusions, that the patella was tracking 
normally and that the veteran demonstrated full range of 
motion with mild medial joint line pain.  According to a 
November 17, 2000 physical therapy report, the veteran 
reported complaints of knee pain but exhibited entirely 
normal range of motion of the lower extremities.  Outpatient 
treatment records to October 2003 also document complaints of 
knee pain.  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).

In this case, the veteran's knees are shown to have 
chondromalacia, but not compensable limitation of motion.  
While demonstrated limitation of motion does not approximate 
that which would be required for a compensable rating under 
Diagnostic Codes 5260 or 5261, the evidence is at least in 
equipoise as to whether the veteran has painful motion, 
particularly given his consistent pain reports as documented 
in treatment records.  

The Board notes that 38 C.F.R. § 4.59 provides that painful 
motion with joint or periarticular pathology is entitled to 
at least the minimum compensable rating for the joint.  See 
also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Therefore, as there is objective 
evidence of painful limitation of motion, a separate 10 
percent rating for each knee is warranted.  Given that the 
pain did not prevent appellant from achieving generally 
normal measured range of motion the Board finds that the pain 
on motion for rating purposes was no more than slight, so 
rating higher than 10 percent for pain is not appropriate.

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding knees do not contain evidence 
of such symptoms as gait impairment, atrophy, neurological 
impairment, incoordination, loss of strength, or any other 
findings that would support a higher rating on the basis of 
functional loss due to pain.  Based on the foregoing, the 
Board finds that the evidence does not support a conclusion 
that the loss of motion in either knee more nearly 
approximates the criteria for a 20 percent rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's bilateral knee chondromalacia was 
more than 10 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

Evaluation of the veteran's knee condition under other 
Diagnostic Codes would not be more beneficial to the veteran 
in the absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, under Diagnostic Code 5257, impairment of the knee, 
recurrent subluxation and lateral instability, a 10 percent 
disability evaluation requires slight impairment of the knee.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  However, the preponderance of 
the clinical evidence is against the presence of such 
symptomatology, such that evaluation thereunder would not be 
appropriate.

Headaches

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

The veteran was afforded a VA examination in September 2000, 
at which he described tension and sinus headaches off and on 
for several years.  His headaches are mostly localized on the 
sinus areas, with symptoms of dull aches, pressure and sharp 
pain across the forehead that can travel and radiate to the 
right side.  He claimed nausea at times and blurred vision 
but without photophobia, or scintillation, and no socotomas.  
It was also characterized as mostly a dull ache pressure type 
headache, not relieved by medication.

The veteran was again evaluated for headaches in December 
2000, and he described chronic daily headaches with 
associated nausea but no vomiting or blurry vision or other 
autonomic symptoms.  He was assessed with chronic daily 
headaches secondary to acetometaphin intake.  Subsequent 
outpatient treatment records also contain occasional 
reference to the veteran's headaches.  For example, in 
February 2002, he reported pressure over his sinuses and 
throbbing elsewhere and that he might get nausea and 
lethargy; he was assessed with chronic headaches, likely 
tension type and with a possible component related to 
sinusitis. 

Here, the clinical findings do not show, and the veteran has 
not alleged, that his headaches are prostrating.  Overall, 
the disability picture presented does not approximate 
criteria such as characteristic prostrating attacks occurring 
on an average of once a month over the last several months, 
as required for a higher compensable rating under Diagnostic 
Code 8100.  The disability in this instance is at the lower 
boundary of the assigned evaluation level because the rating 
spans even more extensive disablement than is involved here.  
The Board finds, therefore, that the criteria for a an even 
higher rating according to Diagnostic Code 8100 are not met.

Right Shoulder Disorder

The veteran had right shoulder arthroscopic surgery to remedy 
shoulder laxity with impingement syndrome during service.  
When service connection was established, the disability was 
initially rated as noncompensable pursuant to Diagnostic Code 
5299-5200.  The evaluation was increased to 10 percent 
pursuant to an April 2001 rating at which time the disability 
was rated by analogy under Diagnostic Code 5201-5203.  The 
January 2003 rating on appeal has continued that rating.

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The veteran was afforded a VA examination in October 2000, at 
which time, he indicated that he was right handed and that 
his shoulder was bothersome a few times a week.  He reported 
pain at rest and when lifting objects.  The physical 
examination revealed findings showing the shoulder to be in 
slightly anterior position.  Range of motion was reported as 
forward flexion to 160 degrees with shoulder pain, internal 
rotation to 90 degrees, external rotation limited to 80 
degrees with pain.  Upper extremity motor strength was 5/5.  
X-ray report revealed no fracture seen.  Diagnosis provided: 
status post right shoulder surgery with mild residual range 
of motion limitation and pain. 

A physical therapy report dated November 17, 2000 reported 
range of motion of the right upper extremity as entirely 
within normal limits.  Although the veteran has reported pain 
in other areas of his body, e.g. knees and lower back, more 
current outpatient treatment records are completely silent as 
to complaints, treatment, findings or diagnosis relating to 
the right shoulder.  

Even considering the possibility that the veteran may have at 
some point in the past experienced slight functional loss due 
to pain, there simply is no indication that the veteran 
currently experiences shoulder pain or that any higher 
evaluation under any potentially applicable diagnostic code, 
is currently demonstrated or approximated.

Conclusion 

The Board has considered whether the record presents a basis 
for assignment of any higher rating in this case on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1) (cited to in 
the SOC).  However, the criteria for invoking the procedures 
set forth in that regulation are not met.  The Board 
acknowledges the veteran's complaints; however, it has not 
been shown by the competent, credible evidence of record that 
the veteran's service-connected disorders have resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disabilities 
otherwise present respectively such an exceptional or unusual 
disability picture as to render impractical the application 
of the normal schedular rating criteria.  In the absence of 
evidence of such factors as those outlined above, there is no 
basis for extra-schedular consideration. 

After consideration of all of the evidence, the Board finds 
that, except as provided above, the preponderance of the 
evidence is against the claims.  Because the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").   


ORDER

Service connection for a left shoulder disorder is denied. 

Service connection for PTSD is denied. 

Separate 10 percent disability evaluations for chondromalacia 
of each knee is granted, subject to the provisions governing 
the award of monetary benefits. 

Entitlement to increased evaluation for tension headaches is 
denied. 

Entitlement to increased evaluation for a right shoulder 
disorder is denied. 


REMAND

Claims of entitlement to service connection for undiagnosed 
illness due to service during the Persian Gulf War were 
denied because the record, including the veteran's service 
medical records, did not demonstrate his active military 
service in the Southwest Asia theater of operations during 
the requisite time period.  The RO's attempt to locate the 
veteran's personnel records, to include units of assignment, 
dates of assignment, awards and decorations and official 
travel outside the United States inter alia has thus far been 
unsuccessful.  His representative urges that the case be 
remanded for additional development because neither the 
veteran's personnel records nor his DD-214 has been located 
and associated with the claims file.  

A careful review of the claims file discloses a copy of the 
veteran's DD-214, which does confirms that the veteran's 
military service included two years of foreign service but 
does not otherwise support or refute that such service was in 
the Persian Gulf.  

The Board additionally notes that an August 2001 response 
from the National Personnel Records Center (NPRC) indicated 
that records needed to respond to the RO's request had not 
yet then been retired, but the RO received notice from the 
NPRC (only the following month) that the sought after records 
were not found.  The Board observes that the response does 
not state that such records do not exist or that further 
attempts to obtain them would be futile.  Under the 
circumstances and in particular because of the short period 
of time between when notice was given that the pertinent 
records had not been retired and when the notice was received 
that the records had not been found, the Board feels that 
another attempt should be made to obtain the veteran's 
personnel records which could potentially verify his claimed 
service in the Persian Gulf and/or establish a potential 
stressor.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  This includes military personnel 
records.  VA will end its efforts to obtain these records 
only if it concludes they do not exist or that further 
efforts to obtain them would be futile.  

Inasmuch as the verification of Persian Gulf service is 
incomplete, further assistance is required in fully 
developing the veteran's undiagnosed illness claim before 
rendering a decision on the merits as to the claims.  
Accordingly, additional attempts must be made to locate his 
service personnel records, which may substantiate his 
assertions as to service in the Persian Gulf.

With respect to the increased rating claim for lumbosacral 
strain, the Board is obliged to consider the disability under 
potentially applicable Diagnostic Codes.  The rating criteria 
in effect for evaluating one aspect of spine disabilities 
were initially revised effective September 23, 2002 during 
the pendency of this claim.  Cf. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome (IVDS)) 
(2002) ("the old criteria") with 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) ("the interim criteria").  An 
even broader and more comprehensive revision to the 
evaluation criteria pertaining to the spine was effective 
September 26, 2003, at which time the pertinent diagnostic 
codes specific to spine disorders were renumbered.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004) ("the new 
criteria").  The new criteria also revised the evaluation 
criteria, e.g. consideration is now given to the veteran's 
lumbar motion in all 6 directions as well as the presence or 
absence of incapacitating episodes. 

Although the RO appears to have generally considered the 
revised evaluation criteria, the Board feels that the veteran 
should be afforded a current spine reexamination to include 
specific findings in accordance with the revised criteria.  
The current 20 percent initial evaluation was assigned on the 
basis of examinations from September and October 2000.  Aside 
from the general staleness of the findings reported therein, 
the veteran has more recently complained of radiation of back 
pain into his right lower extremity, thereby raising a 
question as to whether a separately ratable neurological 
deficit may also be present.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Moreover, although neurology progress notes 
from May 2003 are of record, such reports characterize the 
veteran's back pain "with a bizarre radiation pattern" and 
do not report range of motion.  The Board concludes that such 
findings are not adequately detailed for fully informed 
rating purposes or in accordance with the current evaluation 
criteria. 

The reexamination must include findings sufficient for an 
analysis of the rating for that disability in light of the 
holding of the United States Court of Appeals for Veterans 
Claims (CAVC) in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
wherein it was held that, when a veteran alleges functional 
loss due to pain, the provisions of two VA regulations, 38 
C.F.R. §§ 4.40 and 4.45, must be considered.  The CAVC stated 
in DeLuca that specificity of findings with regard to 
functional loss due to pain is required.  Examinations upon 
which rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  "It is essential that the 
examination...adequately portray the . . . functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 

Accordingly, these matters are remanded for the following 
development:

1.  The RO should make another attempt to 
obtain the veteran's complete service 
personnel records to include units of 
assignment, dates of assignment, awards 
and decorations and official duty 
stations outside the United States.  If 
the search is unsuccessful and further 
attempts to obtain these records would be 
futile, then this must be specifically 
indicated in the record together with all 
attempts that were made to obtain such 
information.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his low back disability.  In 
addition to addressing the range of 
motion of the thoracolumbar spine as set 
forth in the current evaluation criteria, 
the examiner is requested to specifically 
address the extent, if any, of functional 
loss of use of the lumbar spine due to 
pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., 
including at times when the veteran's 
symptoms are most prevalent - such as 
during flare-ups or prolonged use.  If 
possible, these findings should be 
portrayed in terms of degrees of 
additional loss of motion.

The examining physician also should 
report the number of incapacitating 
episodes the veteran has experienced, and 
their duration, in the past 12 months.  
(Note: an incapacitating episode is a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a 
physician).

As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence and 
extent of any neurologic abnormalities 
associated with the service connected 
condition at issue.  The examiner must 
comment on the degree of attacks 
(moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks, then this finding should be 
stated in the report.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
the service connected condition at issue 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for a 
review of the veteran's pertinent medical 
history.  The report of the examinations 
should reconcile the veteran's subjective 
complaints that are inconsistent with the 
objective findings on examination.

3.  If, and only if, sufficient 
information is obtained verifying the 
veteran's qualifying service in the 
Persian Gulf, the veteran should also be 
scheduled to undergo another VA 
examination by a physician.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies  should be accomplished (with all 
findings made available to the primary 
physician prior to the completion of 
his/her report), and all clinical 
findings should be reported in detail.  
The examiner should thoroughly review the 
claims file prior to the examination.

The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of fatigue, dizziness, 
sleepiness, loss of appetite and joint 
pain symptoms and state what precipitates 
and what relieves such complaints.  The 
examiner should also comment as to 
whether the such symptoms result in 
periods of incapacitation (requiring bed 
rest and treatment by a physician) at 
least one but not more than two weeks a 
year, or that the symptoms require 
control by continuous medication.

The examiner should specifically state 
whether any of the veteran's complaints 
or symptoms of fatigue are attributable 
to a known diagnostic entity, to include, 
by way of example, and not limitation, 
low back strain, chronic fatigue syndrome 
and/or fibromyalgia etc., or whether they 
are due to an undiagnosed illness or 
other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  

If the veteran suffers from any such 
symptoms that are not determined to be 
associated with a known clinical 
diagnosis and further specialist 
examination(s) will be required to 
address the findings, such examinations 
should be ordered by the primary 
examiner.  In such instance, the primary 
examiner should provide the specialist(s) 
with all examination reports and test 
results, and request that the specialist 
determine if the veteran's symptoms can 
be attributed to an identified clinical 
diagnosis, or whether they are due to an 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 
U.S.C.A. § 1117.

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) should 
be set forth in a typewritten report.

4.  Any examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, corrective procedures should 
be implemented.

5.  When the development requested has 
been completed and after undertaking any 
other development deemed necessary, the 
case should again be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


